Citation Nr: 0803640	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  99-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of frostbite of the right foot. 

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of frostbite of the left foot. 

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of frostbite of the right hand. 

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of frostbite of the left hand. 

5.  Entitlement to a compensable rating for left ear hearing 
loss. 

6.  Entitlement to a disability rating higher than 10 percent 
for a low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1992. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2000, the case was remanded to schedule the 
veteran for a Board hearing.  In February 2001, he appeared 
for a videoconference hearing before a Veterans Law Judge 
sitting in Washington, D.C.  That Judge has since retired 
and therefore will not participate in the final determination 
of this appeal.  See 38 C.F.R. § 20.707 (2007) ("The Member 
or Members who conduct the hearing shall participate in 
making the final determination of the claims[.]")  The 
veteran therefore was asked whether he wanted another hearing 
before a judge that will ultimately decide his appeal, and he 
responded that he wanted another hearing.  In an October 2006 
letter, he was notified that his hearing had been scheduled 
for October 19, 2006, but he failed to appear for the 
proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  
So his hearing request is considered withdrawn.  Cf. 
38 C.F.R. §§ 20.702(d) and 20.704(d) (2007).

The Board remanded the case again in June 2001 to comply with 
the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act (VCAA), to verify all periods of 
service, to obtain any medical records from the Coast Guard, 
and to schedule the veteran for appropriate VA examinations 
to determine the severity of his service-connected 
disabilities.  As will be discussed below, in light of his 
failure to cooperate with VA in the development of his 
claims, much of this requested development could not be 
accomplished.  Therefore, the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  The veteran's residuals of frostbite of both feet are 
manifested by mild cold sensitivity and mild discoloration of 
the nails, but do not involve swelling, redness, 
hyperhidrosis, or neurological findings. 

2.  The veteran's residuals of frostbite of both hands are 
manifested by mild cold sensitivity and mild discoloration of 
the nails, but do not involve swelling, redness, 
hyperhidrosis, or neurological findings. 

3.  The veteran's service-connected left ear hearing loss is 
manifested by Level I hearing acuity; he is not deaf in his 
right ear.

4.  The veteran's low back strain is manifested by slight 
limitation of motion, no loss of lateral spine motion in the 
standing position, forward flexion of 65 degrees, and a 
combined range of motion of 230 degrees.

5.  Without explanation, the veteran recently failed to 
report for two scheduled VA compensation examinations to 
assess the severity of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for residuals of frostbite of the right foot have not 
been met prior to February 12, 1998.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

2.  But since February 12, 1998, the criteria for a 20 
percent rating for residuals of frostbite of the right foot 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (effective 
since January 12, 1998).

3.  The criteria for a disability rating higher than 10 
percent for residuals of frostbite of the left foot have not 
been met prior to February 12, 1998.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

4.  But since February 12, 1998, the criteria for a 20 
percent rating for residuals of frostbite of the left foot 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (effective 
since January 12, 1998).

5.  The criteria for a disability rating higher than 10 
percent for residuals of frostbite of the right hand have not 
been met prior to February 12, 1998.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

6.  But since February 12, 1998, the criteria for a 20 
percent rating for residuals of frostbite of the right hand 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (effective 
since January 12, 1998).

7.  The criteria for a disability rating higher than 10 
percent for residuals of frostbite of the left hand have not 
been met prior to February 12, 1998.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

8.  But since February 12, 1998, the criteria for a 20 
percent rating for residuals of frostbite of the left hand 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (effective 
since January 12, 1998).

9.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2007).

10.  The criteria for a disability rating higher than 10 
percent for a low back strain have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Codes 5237 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting increased ratings for his service-
connected residuals of frostbite injuries involving his hands 
and feet, his left ear hearing loss, and his low back strain.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters by the RO dated in July 2001, April 2002, 
August 2002, January 2004, March 2004, March 2006, October 
2006, and March 2007:  (1) informed the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession that pertained to 
his claims, or something to the effect that he should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The has RO obtained 
all relevant medical records identified by the veteran and 
his representative.  The veteran was also afforded several VA 
examinations in June 2002 to determine the nature and 
severity of his service-connected residuals of frostbite of 
the feet and hands, left ear hearing loss, and low back 
strain.  The veteran was also notified that additional VA 
examinations were scheduled for August 2006 and July 2007 to 
evaluate these disabilities, but unfortunately he failed to 
report for his examinations and offered no explanation.  So, 
in light of these efforts, there is no further duty to assist 
him with his claims.  

VA also attempted to verify all periods of military service, 
since his DD Form 214 indicates that he had two years and one 
month of prior active service before he entered active duty 
in July 1978.  VA also attempted to obtain any additional 
service medical records.  VA's search included sending 
numerous letters to Regional Support Command in attempt to 
obtain these outstanding records.  That agency indicated that 
additional information was needed from the veteran before a 
meaningful search could be conducted.  But unfortunately the 
veteran failed to provide any additional information  after 
numerous requests by the RO.  Therefore, in light of the 
veteran's failure to cooperate, it is impossible to obtain 
these records. 

The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claims, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In addition, VA regulation provides 
that when a claimant fails, without good cause, to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2007).  Moreover, 
when a claimant fails to report for an examination scheduled 
in conjunction a claim for increased compensation benefits, 
the clam shall be denied.  Id.  Given the veteran's failure 
to appear for two recently schedule examinations, as well as 
his failure to provide necessary information to obtain prior 
service personnel and service medical records, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Residuals of Frostbite Involving Both Feet and Hands

The record shows that the veteran sustained frostbite to both 
feet and hands in February 1979 while on active duty.  
Treatment records at that time showed that his feet and hands 
became numb and painful with discoloration.  Fortunately, he 
did not experience any loss of tissue or require amputation 
of any toes or fingers.  

In August 1996, the veteran filed a claim seeking service 
connection for residuals of frostbite involving both feet and 
hands.  The RO initially denied the veteran's claim in 
November 1998.  Following an administrative appeal, the Board 
remanded the case in February 2000 to schedule the veteran 
for a hearing and again in June 2001 for additional medical 
development.  After all requested development was 
accomplished, in December 2002, the RO granted service 
connection for residuals of frostbite involving both feet and 
hands  The RO assigned a 10 percent rating for each foot and 
hand, effective from August 1996.  The veteran appealed that 
decision with respect to each 10 percent rating.  

Since the veteran's claim arises from his disagreement with 
the initial ratings assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A.  Feet

The Board notes that the criteria for rating residuals of 
cold injuries were amended on two occasions since the veteran 
filed his claim in 1996.  The Board is required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased rating for 
the veteran's residuals of frostbite is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 
5110(g).  

Prior to January 12, 1998, a 10 percent rating was assigned 
for residuals of unilateral or bilateral frozen feet with 
mild symptoms, chilblains.  The next higher rating of 30 
percent was assigned for symptoms involving persistent 
moderate swelling, tenderness, redness, etc - if the 
condition is bilateral as in this case.  The highest rating 
of 50 percent was assigned if there was loss of toes, or 
parts, and persistent severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7122 (prior to January 12, 1998).

Thereafter, as amended on January 12, 1998, DC 7122 was 
classified as cold injury residuals.  Under these criteria, a 
10 percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  And a 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, DC 7122 (since January 
12, 1998).

In addition, Note (1) following the Code provides that 
amputations of fingers and toes and complications such as 
squamous cell carcinoma or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Notes 
following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
and nose) should be rated separately, and the rating should 
be combined in accordance with sections 4.25 and 4.26. 38 
C.F.R. § 4.104; DC 7122, including Notes 1 and 2 (effective 
January. 12, 1998).  

Further revisions to the rating schedule governing ratings 
for residuals of a cold injury became effective on August 13, 
1998.  Although the rating criteria remained identical to the 
above criteria, Note 1 was amended as follows: Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under DC 7122.  38 C.F.R. § 
4.104, DC 7122, Note 1.

The additional amendment clarifies that disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under DC 7122.  Id.  It was also noted that 
arthralgia is but one type of pain that will satisfy the 
evaluation criterion.  63 Fed. Reg. 37779 (July 14, 1998).  
Notwithstanding, a review of the changes effective August 13, 
1998, reveals that the changes do not substantially affect 
the application of DC 7122 in this case.

Applying the old criteria (in effective prior to January 12, 
1998) to the facts of this case, the Board finds that a 
disability rating higher than 10 percent is not warranted for 
either foot.  In other words, no medical evidence shows that 
either foot is manifested by moderate swelling, tenderness, 
redness, as required for the next higher rating of 30 
percent.  A June 2002 VA examination report illustrates this 
point. 

This report notes that the veteran's residual frostbite 
injury to his feet is manifested by mild cold sensitivity and 
mild discoloration of the nails.  This is consistent with the 
veteran's hearing testimony in which he reported increased 
sensitivity to his feet with exposure to cold weather.  The 
examiner then characterized these residuals as only mild.  
The examiner also pointed out that the skin for both feet 
appeared healthy, dry, and warm, with no evidence of 
hypertrophic changes.  In other words, there was no objective 
evidence of any swelling, tenderness, or redness on physical 
examination, as required for a 30 percent rating under the 
old criteria of DC 7122.  The Board also notes that since the 
veteran's history does not include loss of toes or any other 
parts of the feet, a 50 percent rating also is not warranted 
under these criteria.  Thus, there is simply no basis to 
assign a disability rating higher than 10 percent for either 
foot under the old criteria of DC 7122.  

Nevertheless, the Board finds that each foot meets the 
criteria for a 20 percent rating under the revised criteria, 
which became effective on January 12, 1998.  As noted, a 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  The 
June 2002 VA examination report notes that each foot is 
manifested by both cold sensitivity and nail abnormalities in 
the form of mild discoloration.  Since the criteria in DC 
7122 (tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities) 
are disjunctive, the veteran need only have one of these 
symptoms in addition to cold sensitivity to meet the criteria 
for a 20 percent rating.  See Johnson v. Brown, 7 Vet. App. 
95 (1994) (holding that only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  

As such, the Board finds that each foot meets the criteria 
for a 20 percent rating under the revised rating criteria.  
The Board finds that the effective date of this award should 
be January 12, 1998, the effective date of the revised rating 
criteria under DC 7122.  Although the June 2002 VA 
examination report is dated after the regulatory changes, the 
Board, resolving all reasonable doubt in the veteran's favor, 
finds that these symptoms were most likely present at the 
time of the regulatory changes on January 12, 1998.  See 38 
U.S.C.A. § 5107(b).

In reaching this decision, the Board also finds that a 
disability rating higher than 20 percent is not warranted for 
either foot under the revised criteria of DC 7122.  The next 
higher rating of 30 percent requires a showing of arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The Board acknowledges that both feet are manifested cold 
sensitivity plus mild discoloration of the nails.  However, 
in addition to discoloration of the nails, each foot must 
also be manifested by one of the following: tissue loss, 
color changes, locally impaired sensation, or hyperhidrosis 
(excessive perspiration).  The June 2002 VA examination 
report, however, notes that the skin appeared healthy and dry 
with no sign of tissue loss.  In addition, a neurological 
examination in June 2002 notes that neurological and sensory 
testing of both feet was within normal limits.  Simply 
stated, there is simply no basis to assign a disability 
rating higher than 20 percent for either foot under the 
revised criteria of DC 7122.  

The Board notes that the veteran submitted what appears to be 
a private treatment record dated in September 1993, which the 
veteran identified as being from E.B, D.P.M.  This report is 
significant in that it notes that neuropathies are present in 
both feet secondary to neurotrophic trauma from frostbite.  
However, the problem with this opinion is that it is not 
signed by Dr. E.B and is not on professional letterhead.  
Even were the Board to assume for the sake of argument that 
this report was indeed generated by Dr. E.B., the Board also 
notes that a medical opinion concerning the presence or 
absence of neurological findings can be more accurately 
addressed by a neurologist than a podiatrist.  The Board 
therefore places greater probative value on the two VA 
examination reports - one of which was performed by a 
neurologist - neither of which shows any neurological 
abnormalities involving either foot.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position); see also Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

The Board notes that an additional VA examination was 
scheduled to determine the nature and severity of the 
veteran's residuals frostbite injuries, but that the veteran 
failed to appear with no explanation provided.  Findings from 
this examination may have resolved the question as to whether 
either foot is manifested by neurological findings.  See 
Wood, 1 Vet. App. at 193.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for residuals of frostbite involving 
either foot prior to January 12, 1998.  However, the evidence 
supports a 20 percent rating for each foot since January 12, 
1998, the effective date of the revised criteria for rating 
cold injury residuals.  To this extent, the appeal is 
granted.

B.  Hands

The veteran is also seeking initial ratings higher than 10 
percent for his disabilities involving residuals of frostbite 
of the right and left hands.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against initial ratings higher than 10 percent prior to 
January 12, 1998, but that the evidence supports a 20 percent 
rating for each hand since that date. 

The Board notes that the old criteria of DC 7122 address 
residuals of frozen feet, but unfortunately there was no 
specific diagnostic code addressing residuals of frozen 
hands.  38 C.F.R. § 4.104, DC 7122 (effective prior to 
January 12, 1998).  Therefore, the old criteria of DC 7122 
will be applied by analogy to the hands through DC 7199.  See 
38 C.F.R. §§ 4.20, 4.27 (2007).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for either hand.  While the June 2002 VA examination 
report notes that both hands are manifested by mild cold 
sensitivity and mild discoloration of his fingernails, there 
is absolutely no reference to any swelling, tenderness, or 
redness involving either hand.  A disability rating higher 
than 10 percent is therefore not warranted under the old 
criteria of DC 7122.  

As with his feet, however, the evidence does support a 20 
percent rating for each hand under the revised criteria of DC 
7122, in effect from January 12, 1998.  As noted above, the 
June 2002 VA examination report documents that each hand is 
manifested by both cold sensitivity and discoloration of his 
nails, which, as already discussed, warrants a 20 percent 
rating under the revised criteria.  See 38 C.F.R.      § 
4.104, DC 7122 (since January 12, 1998); see also, Johnson, 7 
Vet. App. 95, 98.  Thus, a 20 percent rating is assigned for 
each hand, effective from January 12, 1998. 

The Board also finds that a disability rating higher than 20 
percent is not warranted for either hand under the revised 
criteria.  As with the veteran's feet, the veteran's hands 
show evidence of nail abnormalities in the form of 
discoloration, but, again, there is simply no objective 
medical evidence that either hand is manifested by tissue 
loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities - one of which is 
required for a 30 percent rating under the revised criteria.  
See 38 C.F.R. § 4.104, DC 7122 (since January 12, 1998).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for residuals of frostbite involving 
either hand prior to January 12, 1998.  However, the evidence 
supports a 20 percent rating for each hand since January 12, 
1998, the effective date of the revised criteria for rating 
cold injury residuals.  



III.  Left Ear Hearing Loss

The record shows that the veteran developed hearing loss in 
his left ear as a result of acoustic trauma while on active 
duty.  As a result, in July 1993 the RO granted service 
connection and assigned a noncompensable rating for left ear 
hearing loss.  The veteran is now seeking an increased 
(compensable) rating for his service-connected left ear 
hearing loss. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent Court decision has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Evaluations of defective hearing range from zero to 10 
percent for service-connected unilateral hearing loss (i.e., 
affecting only one ear) and from zero to 100 percent for 
service-connected bilateral hearing loss (both ears).  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a numerical designation for hearing impairment of 
I, subject to the provisions of 38 C.F.R. § 3.383.  
(This regulation, § 3.383, applies only where there is total 
deafness in the nonservice-connected ear.)  Id. 

If the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3) (2006)).  
Otherwise, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's left ear 
hearing loss at the noncompensable level.  The evidence for 
consideration includes a VA audiological evaluation performed 
in May 2002 and an audiological evaluation performed by a 
private audiologist in October 2005, neither of which 
supports a compensable rating for left ear hearing loss.  

During the VA audiological evaluation in May 2002, the 
veteran's left ear demonstrated a 20-decibel loss at the 
1,000 and 2,000 Hz levels, and a 25-decibel loss at the 3,000 
and 4,000 Hz levels.  Thus, the average decibel loss was 23 
in the left ear.  In addition, speech discrimination was 100 
percent.  

The veteran also underwent a private audiological evaluation 
at Valley Ear, Nose, and Throat Associates in October 2005, 
which showed similar findings.  The veteran's left ear 
demonstrated a 50-decibel loss at the 1,000 and 2,000 Hz 
levels, a 20-decibel loss at the 3,000 Hz level, and a 40-
decibel loss at the 4,000 Hz level, for an average decibel 
loss of 23.  Speech discrimination was 96 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the left ear, which is determined by intersecting the 
percent of speech discrimination row with the puretone 
threshold average column.  As the right ear is not service 
connected, a Roman Numeral I is used in Table VII of 38 
C.F.R. § 4.85.  Neither ear is considered the "poorer ear" 
under 38 C.F.R.  § 4.85's Table VII.  A noncompensable rating 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column I.  In short, a compensable rating is not 
warranted based upon the findings contained in these 
audiological evaluation reports.

The Board reiterates that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  Therefore, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veteran's left ear hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
Accordingly, the appeal is denied. 

IV.  Low Back Strain

The record shows that the veteran was treated for a low back 
strain on several occasions while on active duty.  In July 
1993, the RO granted service connection and assigned a 
noncompensable rating for chronic low back pain.  In August 
1996, the veteran filed a claim for increased compensation 
benefits. 

In November 1998, the RO initially denied the veteran's claim 
and continued a noncompensable rating.  Following additional 
development, however, the RO issued a December 2002 rating 
decision granting a higher 10 percent rating for the 
veteran's low back disability, effective from August 1996.  
In response, he indicated that he was not satisfied with the 
10 percent rating.  Therefore, the issue on appeal is whether 
he is entitled to a disability rating higher than 10 percent 
for his service-connected low back strain.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise).



At the time the veteran filed his claim, lumbosacral strain 
was evaluated under DC 5295, which provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion; and a 40 percent rating for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's low back strain is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the veteran's low back strain.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  



The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
low back strain is not manifested by intervertebral disc 
syndrome.  In this regard, the Board places significant 
probative value on a June 2002 VA examination report in which 
a VA examiner found no neurological symptoms pertaining to 
his low back strain and commented that radicular symptoms 
were not present.  In light of this medical opinion, the 
regulatory amendment pertaining to intervertebral disc 
syndrome does not apply to the veteran's low back strain.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating higher than 10 percent for the veteran's 
low back strain.  In reaching this decision, the Board notes 
that the most probative evidence is the June 2002 VA 
examination report, although the Board will also consider 
various VA and private treatment records in rating this 
disability.  

Turning first to the old criteria, the Board finds that the 
veteran's low back spine does not meet the criteria for a 20 
percent rating under DC 5295.  The June 2002 VA examination 
report notes that his lumbar spine demonstrated 35 degrees of 
lateral flexion in both directions.  Since normal lateral 
flexion is 30 degrees, see Plate V. 68 Fed. Reg. 51,458 (Aug. 
27, 2003), the veteran clearly has no loss of lateral spine 
motion while standing as required for a 20 percent rating 
under DC 5295.  This report also notes that spasms were not 
present in the veteran's lower back, which is also required 
for a 20 percent rating under DC 5295.  

The Board also notes that the June 2002 VA examination report 
makes no reference to any of the symptoms listed in the 
criteria for a 40 percent rating under DC 5295, namely a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  X-rays associated with the June 2002 report 
notes that the veteran's lumbar spine was normal - i.e., no 
osteoarthritic changes or irregularity of joint space.  Thus, 
there is simply no basis to assign a 20 percent rating under 
DC 5295.  

The Board also finds that the veteran's lumbar spine is not 
manifested by moderate limitation of motion, as required for 
a 20 percent rating under DC 5292.  The June 2002 VA 
examination report notes that his lumbar spine demonstrated 
flexion of 65 degrees, extension of 35 degrees, lateral 
flexion of 35 degrees in both directions, and rotation of 30 
degrees bilaterally.  Thus, the veteran's lumbar spine 
demonstrated only a 25 degree loss of flexion - thereby 
maintaining approximately 2/3 of normal flexion - with no 
loss of extension, lateral flexion, or rotation.  The Board 
notes that these findings reflect only slight limitation of 
motion under DC 5292, thereby precluding a disability rating 
higher than 10 percent under DC 5292.

Under the amended rating criteria, the veteran's 
thoracolumbar spine demonstrates flexion greater than 60 
degrees and a combined range of motion greater than 
120 degrees.  The June 2002 VA examination report lists 
flexion of 65 degrees, with a combined range of motion of 230 
degrees.  These findings clearly preclude a 20 percent 
disability rating under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine.  There is 
also no evidence of any muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of constant low back 
pain.  However, the June 2002 VA examination report notes 
that pain was only present at the end of extension and 
lateral flexion in both directions.  The examiner also found 
no evidence of any weakness, fatigability, incoordination.  
Although the examiner explained that pain could limit 
functional ability, it was not feasible to attempt to express 
any of these in terms of additional limitation of motion as 
these matters cannot be determined with any degree of medical 
certainty.  In light of these findings, there is simply no 
basis to assign a disability rating higher than 10  percent 
based on functional loss due to pain, weakness, fatigability, 
or incoordination of the lumbar spine.  Id.  

In addition to the June 2002 VA examination report, the Board 
has also considered various treatment records dated both 
prior to and subsequent to this report.  However, none of 
these records includes findings which would warrant a 
disability rating higher than 10 percent under all of the 
applicable rating criteria.  Thus, based upon the guidance of 
the Court in Hart, supra, the Board has considered whether a 
staged rating is appropriate.  There is no evidence, however, 
that the veteran's symptoms involving his low back strain 
have worsened during the course of this appeal.  

For these reasons and bases, the Board finds that the 
veteran's low back strain does not meet the criteria for a 
disability rating higher than 10 percent under applicable 
rating criteria.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b).




ORDER

Effective January 12, 1998, a 20 percent rating is granted 
for residuals of frostbite of the right foot, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

Effective January 12, 1998, a 20 percent rating is granted 
for residuals of frostbite of the left foot, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

Effective January 12, 1998, a 20 percent rating is granted 
for residuals of frostbite of the right hand, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

Effective January 12, 1998, a 20 percent rating is granted 
for residuals of frostbite of the left hand, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

The claim for a compensable rating for left ear hearing loss 
is denied. 

The claim for a disability rating higher than 10 percent for 
a low back strain is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


